Art. 2. — Sont également expropriés tous les droits
mobiliers et immobiliers qui grèvent ou pourraient
ærever les dits immeubles.

Art. 3. — L'expropriation est déclarée urgente.

Art. 4. — Les Ministres du Plan et des Finances et
de l'Information et des Affaires Culturelles sont

chargés, chacun en ce qui le concerne, de l'exécu-
tion du présent décret qui sera publié au Journal
Officiel de la République Tunisienne.

Fait à Tunis, le 28 mai 1980

P. le Président de la République Tunisfenne
et par délégation
Le Premier Ministre

Mohamed MZALI

Ministère de l'Economie Nationale

MINES

Arrêté du Ministre de l‘Econo: Nationale du
26 mai 1980, portant institution d'une <onces-
sion d'exploitation de substances minérales du
2ème groupe dite « Concession d'Isis »,

Le Ministre de l'Economie Nationale;

Vu le décret du er janvier 1953 sur les Mines;

Vu le décret du 13 décembre 1918, instiluan des dispositions
spéciales Prato qe de Fechercho ct l'exploitation des subs-
fances minérales du Zème groupe, ensemble les textes qui Î!
modifié ou complété; AE rent

Vu la loi N° 73.39 du 23 juillet 1973, portant approbation de
la convention, du cahier des charges et leurs annexes. signes
8 Tunis, le 17 mai 1972, entre l'Etat Tunisien d'une part et lea
Sociétés AGIP SPA, Amoco Tunisia Oil Compagny, Total
Exploration Tunisie d'autre part,

Vu l'arrêté du 27 février 1973, portant institution du permis
de recherche du 2ème groupe, dit « Permis Marin Centre Orien.
tal + au profit des Société précitées:

Vu l'arrêté du 21 mai 1975. portant aulcrisation de cession
partielle au profit do Shell Tunirex, des droits ct Gbligations
détenus par AGIP S.P.A. dans lo permis Marin Centre Oriental,

Vu le protocole d'Accord enregistré le 5 juin 1974 à Ja Direction
des Mines sous le N° 1394 au volume 1 du registre de trans.
<ription d'actes, conclu le 31 mai 1974 entre AGIP et la Société
Shell Tunisienne de Recherches ct d'Exploitation et contresigné
par Amoco et Total coitulaires avec AGIP du permis Marin
Centre Oriental:

Vu la demande enregistrée à ln Direction des Mines et de la
Géologie, le 9 mars 1877, sous les numéros 246 475 et 246 876
inclus. demande par laquelle les Société Amoco, Total, Aglp et
Shell Tunirex sollicitent l'octroi d'une concession d'exploitation
d'hydrocarbures s'étendant sur une sunorficie de (408) quatre
cent huit kilomètres carrés soit (102) cent deux périmètres
élémentaires;

Vu la lettre on date du 11 mai 1977, par Jaquelle la Société
Amoco Tunisia Oil Company a notifié à ses associés, sa décision
de se retirer À dater du 19 mai 1977 de la Concession d'fst

Vu le transfert au profit d'ETAP, par les Compagnies de 20%
de leurs intérêts indivis dans la concession sus-visée, notifié
par Total Exploration Tunisie en date du 7 juin 1077;

Arrête :

Article Premier. — Ii est institué une concession
d'exploitation de substances minérales du second
groupe, dite « Concession d'Isis » au profit des So-
clétés : ETAP, TOTAL, SHELL et AGIP.

Art, 2. — Cette concession est constituée par un
rectangle, s'étendant sur une superficie de quatre
cent huit kilomètres carrés, correspondant à cent
deux perimètres élémentaires, défini par les numéros
des repères suivants : (extrait du tableau général de
repérage annexé au décret du ler janvier 1953 sur
les Mines :

Sommets N° de Repères

-.... 540 548
. 574 548
..... 574 536
-.... 540 536

Art. 2, — La concession d'exploitation d'Isis est
instituée pour une période de 50 années à compter
de la date de publication du présent arrêté au Jour-
nal Officiel de la République Tunisienne.

Tunis, le 26 mai 1980

Le Ministre de l'Economie Nationale

Abdelaziz LASRAM
VU

Le Premier Ministre
Mohamed MZALI

Arrêté du Ministre de l'Economie Nationale du
28 mai 1980, portant autorisation de vente de
minerai de plomb provenant du permis de re-
cherches du 3è groupe n° 148.776.

Le Ministère de l'Economie Nationale;

Vu le décret du ler janvier 1959, sur les mines et notamment
son articls 22,

Vu l'arrété MN° 53 du 5 juin 1870, instituant le permis de
recherches du Jéme groupe N° 148,778, situé au lieu dit « Diebel
El Agab - gouvernorat de Kasserine, en faveur de l'Offico
National des Mines:

Va l'arrélé MN° 43 du 9 novembre 1973, portant premier
renouvellement du du permis;

Vu l'arrêté MN9 17 du 23 noût 1975. portant deuxième renou-
vetlement du pérmus précité,

Vu l'arêté MN° 13 du 24 octobre 197, portant troisième
renouvellement de permis sus-visé

Vu 1e demande en dale du 10 marë 19%, par laquelle l'Office
National des Mines sollicite l'autorisation do disposer d'un lot
de 90 tonnes de minerai de plomb provenant des travaux do
recherches effectués sur lo dit permis: .

Sur le rapport du Directeur des Mines et de la Géologie:

Rs.
Arrête :

Article Premier. — L'Office National des Mines
est autorisé à disposer du lot de 60 tonnes de mine-
rat de plomb provenant du permis de recherche
N° 148.776.

Art. 2, — L'Office National des Mines est tenu
de communiquer à la Direction des Mines et de la
Géologie, immédiatement après la vente tous do-
euments précisant la quantité, la teneur, de prix
et l'organisme acheteur de minerai

Tunis, le 28 mai 1980

Le Ministre de l'Economie Nationale
Abdelaziz LASRAM
VU
Le Promier Ministre
Mohamed MZALI

2 ———————_——_——————

Page 1536

Journal Officiel de la République Tunisienne — 3-6 Juin 1980 N° 33
